DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the circular body centrally located and connected to side walls of the outer frame element by a plurality of spokes, with open spaced being formed between adjacent spokes as recited in claim 13 must be shown or the feature(s) canceled from the claim(s). The circular body 820 is connected to the side walls (802, 804, 806 and 808) of the back plate 800 (not outer frame) by spokes 829. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g).
The attempt to incorporate subject matter into this application by reference to  U.S. Provisional Patent Applications 63/086,939 and 63/059,249 are ineffective because incorporation of essential material in the specification by reference to an unpublished U.S. application.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gale, US 20190045948.
Regarding claim 20, Gale a picture fame comprising a back plate 380 rotatable mounted to a mount 120/320 and a method for rotationally adjusting a frame 370 secured to a support surface (wall) comprising the steps of: attaching a mount 120/320 to the support surface; assembling the frame 370 by placing an image to be displayed between a hollow outer frame element and a back plate 380 and subsequently attaching the outer frame element 370 to back plate 380; and attaching the back plate 380 to the mount 120/320 in such a way that the back plate 370 can rotate relative to the mount 120/330 to allow for rotational adjustment of the combined outer frame element and the back plate. (See ¶0050 and claims 16-19).

    PNG
    media_image1.png
    227
    208
    media_image1.png
    Greyscale
		
    PNG
    media_image2.png
    266
    351
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gale, US 20190045948 in view of Harvey, US Patent 4912863.
Regarding claim 1, Gale teaches a rotatable apparatus for mounting articles comprising: a mount 320 having an outer (rear) surface for receiving an adhesive for placement on a support surface and an inner surface (front) that includes a plurality of first coupling elements 350 (¶0045); a hollow outer frame element 370; a back plate 380 configured for insertion into the outer frame element 370, wherein the back plate 380 includes a plurality of second coupling elements 330 that snap-fittingly mate with the first coupling elements 350 for attaching the back plate 380 to the mount 320 in such a way that the back plate 380 can rotate relative to the mount 320 to allow for rotational adjustment of the combined outer frame element and the back plate.

    PNG
    media_image3.png
    330
    334
    media_image3.png
    Greyscale
  
    PNG
    media_image4.png
    257
    229
    media_image4.png
    Greyscale

Gale does not teach the back plate configured for insertion  and snap fit attachment into the outer frame element.
Harvey teaches a picture frame system comprising the back plate 10 configured for insertion and snap fit attachment into the outer frame element 14. 

    PNG
    media_image5.png
    288
    291
    media_image5.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to connect the outer frame and back plate of the picture frame taught by Gale with a snap-fit configuration between the back plate and the outer frame as taught by Harvey to provide a substantially rigid interconnection between the outer frame and back plate.
Regarding claim 2, Harvey teaches the outer frame element 14 and back plate 10 are attached with a snap-fit. (column 2, lines 40-43).
Regarding claim 10, Gale teaches the back plate includes a circular center section 130/330, the second coupling elements (detents 165) being formed on the circular center section 130/330.
Regarding claim 11, Gale teaches a rotatable apparatus for mounting articles comprising: a mount 120/320 having an outer surface for receiving an adhesive (¶0013 or 0042) for placement on a support surface (wall); a hollow outer frame element 370 for receiving a substrate to be displayed; a back plate 380 configured for insertion into the outer frame element 370 and configured for securely holding the substrate in place between the outer frame element 370 and the back plate 380, wherein the back plate 380 is snap-fittingly attached to the mount 120/320 in such a way that the back plate 380 can rotate relative to the mount to allow for rotational adjustment of the combined outer frame element and the back plate.
Harvey teaches a picture frame system comprising the back plate 10 configured for insertion and snap fit attachment into the outer frame element 14. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to connect the outer frame to the back plate of the picture frame taught by Gale with a snap-fit configuration between the back plate and the outer frame as taught by Harvey to provide a substantially rigid interconnection between the outer frame and back plate.

Allowable Subject Matter
Claims 3-9 and 12-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the prior art of record does not teach or suggest a frame system comprising the mount is disk shaped and the second coupling elements comprises a plurality of L-shaped protrusions that engage a plurality of L- shaped protrusions that comprise the first coupling elements.
Regarding claim 6, the prior art of record does not teach or suggest a frame system comprising the inner surface of the mount has a plurality of recessed areas, each recessed area having a key shape and the frame system further includes a spacer tool having first and second ends that each has a key shape that mirrors the key shape of the recessed areas to allow insertion and mating of the respective end of the spacer tool within one of the recessed areas.
Regarding claim 12, the prior art of record does not teach or suggest a picture fame comprising a back plate rotatable mounted to a mount, wherein the back plate comprises a circular body with an inwardly extending lip that defines an underside space, wherein an outwardly extending lip at the free end of annular shaped wall of the mount mates with the inwardly extending lip to effectuate the snap-fit attachment between the mount and the back plate.
Regarding claim 14, the prior art of record does not teach or suggest a picture fame comprising a back plate rotatable mounted to a mount, wherein the mount includes an inner surface that has a plurality of recessed areas, each recessed area having a first profile and the frame system further includes a spacer tool having first and second ends that each has a key shape that mirrors the first profile of the recessed areas to allow insertion and mating of the respective end of the spacer tool within one of the recessed areas.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following  Patents are cited to show rotatable mounts for picture frames: WO 0134001, FR 2704126, US 9395044, US 20110138666, US 20150272352 and US 10307001
US 10064504  and US 4043477  are cited to show a spacer for connecting two frame together.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642. The examiner can normally be reached Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA DAVIS/Primary Examiner, Art Unit 3631